                 Case 3:20-mj-00883-BH Document 1 Filed 08/24/20                           Page 1 of 5 PageID 1
AO 91 (Rev. 11/11) Criminal Complaint


                                          UNITED STATES DISTRICT COURT
                FILED                                             for the
            August 24, 2020
            KAREN MITCHELL
        CLERK, U.S. DISTRICT COURT
                                                      Northern District of __________
                                                   __________              Texas

                    United States of America                         )
                               v.                                    )
                                                                     )      Case No.
                    JORGE LUIS GONZALEZ                              )                 3:20-MJ-883-BH
                                                                     )
                                                                     )
                                                                     )
                                Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     August 23, 2020              in the county of                Dallas             in the
     Northern               District of          Texas           , the defendant(s) violated:

              Code Section                                                     Offense Description
21 USC 841                                       Possession with the Intent to Distribute a Controlled Substance




          This criminal complaint is based on these facts:
See attached Affidavit of DEA SA Adam West




          ✔ Continued on the attached sheet.
          u

                                                                                        /s/Adam West
                                                                                                Complainant’s signature

                                                                                                Adam West, DEA SA
                                                                                                      Printed name and title

  $JHQWVZRUQDQGVLJQDWXUHFRQILUPHGYLDUHOLDEOHHOHFWURQLFPHDQVSXUVXDQWWR)HG5&ULP31(d)(3)


Date:
                                                                                                   Judge’s signature

City and state:                 Dallas, Texas                                  IRMA CARRILLO RAMIREZ, U.S. Magistrate Judge
                                                                                                 Printed name and title
Case 3:20-mj-00883-BH Document 1 Filed 08/24/20              Page 2 of 5 PageID 2



             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Adam West, after being duly sworn, depose and say as follows:
                                    I. Introduction
        1.      My name is Adam West, and I am a law enforcement officer of the

United States within the meaning of 18 U.S.C. § 2510(7), and I am empowered by law

to conduct criminal investigations and to make arrests for federal felony offenses. I

am a Special Agent with the Drug Enforcement Administration of the United States

Department of Justice, and have been so employed since September 2019. I am

currently assigned to the Dallas Field Division Office. In that capacity, I investigate

violations of the Controlled Substances Act (Title 21, United States Code, Section

801, et seq.). I have conducted complex investigations, and participated in numerous

arrests and search warrants. I have written affidavits in support of court authorized

federal warrants and orders for search warrants, GPS tracking of telephones and

vehicles and pen registers. I have conducted interviews of drug traffickers, which has

provided me with a greater understanding of the methods by which drug trafficking

organizations operate. I am familiar with common methods of investigating drug

trafficking and manufacturing organizations, and have become familiar with the

methods of operation, including, but not limited to their methods of importing,

exporting, storing, concealing, and packaging drugs and drug proceeds; their methods

of transferring and distributing drugs; their use of cellular telephones and telephone;

their use of numerical codes, code words, and counter surveillance; and other methods




Affidavit - 1
Case 3:20-mj-00883-BH Document 1 Filed 08/24/20               Page 3 of 5 PageID 3



of avoiding detection by law enforcement. Through my training and experience, I can

identify illegal drugs by sight, odor, and texture.

                                   II. Background

        2.      I have probable cause to believe that Jorge Luis Gonzalez violated 21

U.S.C. § 841 (a)(1), that is, possession with the intent to distribute a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance.

        3.      My knowledge of the facts alleged in this affidavit arise from my

personal participation and observations in this investigation, my interviews of

informants, and my review of reports prepared by investigators of the DEA Dallas

Field Division and other participating law enforcement officers. Since this affidavit is

limited to establishing probable cause, I have not included every fact known to me

and other investigators. Rather, I am only submitting the facts necessary to establish

probable cause that Jorge Luis Gonzalez committed the aforementioned violations of

federal law.

                                 III. Probable Cause

        4.      On August 23, 2020, officers from the Lancaster (Texas) Police

Department (LPD) were dispatched to 4411 Trippie Street, Lancaster, Texas, in

reference to a shooting complaint. Officers responded to the area and spoke with the

complainant at another location, who advised while he/she was driving past the vacant

lot at 4411 Trippie Street when two Hispanic males from the residence next door



Affidavit - 2
Case 3:20-mj-00883-BH Document 1 Filed 08/24/20              Page 4 of 5 PageID 4



(4413 Trippie Street) shot at the complainant’s vehicle. The victim immediately left

the area and contacted the Lancaster Police Department.

        5.      Officers responded to 4413 Trippie Street and observed several shell

casings in the driveway. Officers knocked on the door and made contact with a male

later identified as Jorge Luis Gonzalez, who initially claimed he had been sleeping.

Officers then drove the complainant by this residence and he/she positively identified

Gonzalez as being one of the males who shot at him/her. LPD then arrested

Gonzalez for the Aggravated Assault with a Deadly Weapon, and while searching his

person incident to arrest, officers recovered 28.9 grams of a substance believed to be

methamphetamine in his pants pocket.

        6.      Officers entered Gonzalez’s residence to conduct a protective sweep

because of the complainant’s report that there were two males involved in the

shooting. While inside the residence, officers saw suspected marijuana, drug

paraphernalia and a firearm in plain view. At this time, officers cleared the residence

and stood by while investigators from the LPD Specialized Investigative Unit applied

for a state search warrant. The warrant was reviewed and signed by the Honorable

Judge Henry Campbell in Dallas, County.

        7.      Once the search warrant was signed, officers then conducted a

systematic search of the residence and located the following: 181.8 grams of

methamphetamine, 21.4 grams of heroin, three firearms, 13 bottles of promethazine




Affidavit - 3
Case 3:20-mj-00883-BH Document 1 Filed 08/24/20               Page 5 of 5 PageID 5



with codeine, and an undetermined amount of liquid methamphetamine. Lancaster

PD then contacted DEA Dallas HIDTA III to assist in this investigation.

        8.      Based on my training and experience, I believe that the quantity of

controlled substances located in Gonzalez’s residence indicate they were intended for

distribution. A field test was conducted on the crystalized methamphetamine and

yielded a positive result for methamphetamine.

                                   IV. Conclusion

        Based upon the information contained in this affidavit, I believe that there is

probable cause to believe that Jorge Luis Gonzalez has violated 21 U.S.C. § 841

(a)(1), that is, possession with intent to distribute a substance and mixture and

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance.
                                           /s/  Adam West
                                           ______________________
                                           Adam West
                                           Special Agent
                                           Drug Enforcement Administration



        Sworn to before me this         day of August, 2020. Affiant’s signature

confirmed via reliable electronic means on this same date, pursuant to Fed. R.

Crim. P. 41(d)(3).

                                           _______________________
                                           IRMA RAMIREZ
                                           United States Magistrate Judge
                                           Northern District of Texas



Affidavit - 4
